Citation Nr: 9905085	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  93-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In July 1995 and May 1996 the Board remanded the case to the 
RO for further development.  The case has recently been 
returned to the Board for appellate consideration.

The Board observes that the RO in March 1998 adjudicated the 
issues of entitlement to service connection for headaches, 
hypertension and alcohol abuse.  The Board had referred the 
issues to the RO in the May 1996 remand.  The RO notified the 
veteran of the determination by letter dated in March 1998.  
A notice of disagreement has not, as yet, been filed.

Regarding an increased rating for PTSD, the Board observes 
that the RO in March 1998 increased the disability rating to 
50 percent from 30 percent.  There has been no indication 
from the veteran that he desires to withdraw the claim at 
this time.

The Board in late November 1998 correspondence to the veteran 
asked that he clarify his representation as the record 
reflected a private attorney had recently shown interest in 
this case.  However, there was no power of attorney on file. 
Previously a power of attorney had been executed in favor of 
AMVETS, but this was annotated as having been revoked.  The 
veteran was asked to respond within 30 days from the date of 
the letter.  The veteran has not responded and it is now 
presumed that he is representing himself in this appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reviewed the record in light of the recent 
decision of the Court in Stegall v. West, 11 Vet. App. 268 
(1998).  In concluding that another remand was required, the 
Court in Stegall at 271 noted the following regarding the 
Department's failure to comply with the terms of a recent 
Board remand order:

"The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold 
further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally 
or as [] "the head of the Department."  
38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as 
those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the "proper 
execution and administration of all laws 
administered by the Department and for the 
control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  

While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) ("Court shall take 
due account of the rule of prejudicial 
error")[)], the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status."

In the 1996 remand, the Board did not specifically request 
audiology and otolaryngology examinations to evaluate this 
claim of service connection for hearing loss.  However the RO 
obtained an evaluation in 1997 by an audiologist that did not 
include a review of the claims folder by the examiner.  The 
examination request form indicated that the claims folder was 
not to be provided.  

Regarding the evaluation of the veteran's PTSD, the RO 
obtained a psychiatric examination that was completed in mid 
1996.  Although the RO in 1998 increased the disability 
rating to 50 percent effective from November 7, 1996, the 
Board observes that the increase was not based upon a 
comprehensive assessment of the veteran by an examiner 
applying the criteria.  For example, a consultant 
psychiatrist who performed the 1996 examination commented in 
early 1998 on extent of the veteran's psychiatric disability 
in 1996.  There is also a statement from another psychiatrist 
dated in January 1998 that the veteran was completely 
disabled from PTSD symptoms and unable to work.  Accordingly, 
the Board finds that further medical evaluation is warranted.  
It should be noted that neither the veteran nor the Board may 
make medical determinations.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  It appears there is medical evidence 
available that is probative of the current level of 
psychiatric impairment that has not as yet been obtained.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The consultant 
psychiatrist in late 1997 suggested that the veteran be 
scheduled for another psychiatric examination when asked by 
VA to provide additional information.  






Therefore, in light of the rationale for the 1996 remand, the 
Board is unable to conclude that the veteran has not been 
prejudiced by the failure to complete the development on 
remand principally as it relates to the psychiatric 
disability.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist has been 
held to include conducting a thorough medical evaluation so 
that the evaluation of a claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal and other recent precedent 
mentioned above, the case is again remanded for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for hearing loss at 
any time and recently for PTSD.  With any 
necessary authorization or medical 
releases from the veteran, the RO should 
obtain legible copies of the veteran's 
complete treatment records from all 
sources whose records have not previously 
been secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The veteran should be afforded 
comprehensive VA audiology and 
otolaryngology examinations by examiners 
who have not previously examined him, if 
possible, to determine the current extent 
and probable etiology of any hearing 
disability found.  




The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination and the examination 
reports must be annotated in this regard.  

The examination reports should include a 
comprehensive medical history of noise 
exposure prior to, during, and subsequent 
to service, and all pertinent complaints 
should be recorded and evaluated, and the 
pertinent clinical findings should be 
detailed, preferably in narrative form.  
The examiners should be asked to provide 
an opinion as to the degree of 
probability that any hearing disability 
currently found is related to noise 
exposure that the veteran reported having 
had in active service.  The rationale for 
all conclusions and opinions expressed 
should be provided.  Any consultations 
with other specialists deemed necessary 
for a comprehensive evaluation should be 
obtained.   

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current impairment caused 
by his service-connected PTSD.  The 
physician should conduct any tests deemed 
necessary.  The examiner should identify 
all of the veteran's psychiatric symptoms 
or manifestations and offer an opinion as 
to how each symptom or manifestation 
affects, and to what extent, his 
reliability, flexibility and efficiency 
levels, and, in general, his social and 
industrial adaptability.  




The RO should provide the physician with 
the information necessary for the 
physician to also make findings 
concerning the criteria for evaluating 
the veteran's psychiatric disability in 
accordance with the criteria that became 
effective on November 7, 1996.  If the 
veteran is found to have another 
psychiatric disorder(s), the 
manifestations and resultant impairment 
resulting from that disorder(s) should be 
dissociated from the service-connected 
PTSD to the extent possible.  The 
examiner should also assign a numerical 
score under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  It is imperative that 
the physician explain the meaning of the 
numerical score assigned, in terms of 
social and industrial impairment.  The 
entire claims folder and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss and an increased rating for PTSD. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


